Citation Nr: 1507366	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-11 966	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left shoulder disorder (claimed as residuals of a left shoulder rotator cuff tear).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left shoulder disorder (claimed as left shoulder rotator cuff residuals).  

The Board remanded the claim in July 2014 to schedule a Travel Board hearing (or a videoconference hearing in the alternative if the Veteran so desired).  


FINDING OF FACT

On February 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


